Citation Nr: 1214924	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for migraine headaches.

2.  Entitlement to an initial compensable disability rating for left facial nerve paresthesia.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1983 to March 1987 and from November 1991 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted the Veteran's claims of service connection for migraine headaches and left facial nerve paresthesia and assigned initial noncompensable ratings for these conditions, effective August 1, 2007.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU claims for higher ratings when the issue of unemployability is raised by the record.  Here, in his December 2008 Substantive Appeal, the Veteran reported that due to his migraine headaches he was unable to attend school or maintain full-time employment.  As such, the Veteran has raised the issue of entitlement to TDIU.  Thus, pursuant to Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page. 

Additionally, the Veteran filed for a higher rating for his psychiatric disability.  He was given a VA psychiatric examination in September 2008.  In a September 2008 rating decision, the RO increased this disability rating to 30 percent, effective from July 14, 2008.  However, following the issuance of this rating decision, the September 2008 VA examiner issued an addendum in October 2008.  The RO did not consider this additional evidence. Accordingly, the issue of entitlement to a disability rating higher than 30 percent for dysthymic and mood disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Regrettably, the Board must remand the Veteran's claims to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development and consideration.  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts entitlement to initial compensable ratings for his migraines and left facial nerve paresthesia disabilities.  These disabilities were last examined for VA compensation purposes in May 2007 and the evidence suggests that the Veteran's service-connected disabilities have worsened since that time.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of the respective disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the Veteran's claims. 

On remand, the RO should associate all outstanding records of the Veteran's private and VA care for these conditions.

Finally, in light of Rice and the Board's remand of the Veteran's claims seeking higher ratings, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for headaches or left facial nerve paresthesia disorders since 2008, both private and VA.  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and he must be notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Notify the Veteran that he may submit lay statements from individuals, including himself, who have first-hand knowledge of his the nature, extent and severity of his headaches and/or left facial nerve paresthesia. He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity frequency and severity of his migraine headaches and left facial nerve paresthesia and the impact of his service-connected disability on his ability to obtain and retain employment.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be conducted.  

The examiner must describe the nature, extent, frequency and severity of the Veteran's headaches, to include whether they are prostrating in nature.

As to the Veteran's left facial nerve paresthesia, the examiner must describe the extent and severity of the condition and describe the overall severity of the disorder.  

Thereafter, the examiner must opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service connected disabilities, and in particular, his migraine headaches, alone or in the aggregate, render him unable to secure or follow substantially gainful occupation.

All findings and conclusions must be set forth in a legible report.

4.  Then readjudicate the matters on appeal, to include this issue of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

